     Case 1:18-cv-00979 Document 113 Filed 06/14/21 Page 1 of 3 PageID #: 96



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

ERIC THOMAS MYERS,

       Movant,

v.                                           CIVIL ACTION NO. 1:18-00979
                                             CRIMINAL NO. 1:16-00223

UNITED STATES OF AMERICA,

       Respondent.

                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Tinsley submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

November 9, 2020, in which he recommended that the court deny

movant’s 1 § 2255 motion as moot, given movant’s release from

federal custody on November 8, 2019, and the lack of a further

term of supervised release ensuing thereafter.             (See ECF No.

112.)

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file objections to the PF&R.           The failure of any




1 The PF&R uses the terms “Movant,” “Defendant,” and “Petitioner”
interchangeably to identify Mr. Myers.
  Case 1:18-cv-00979 Document 113 Filed 06/14/21 Page 2 of 3 PageID #: 97



party to file such objections within the time allowed

constitutes a waiver of such party's right to a de novo review

by this court.    Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).

     Neither party filed any objections to the PF&R within the

required time period.     Accordingly, the court adopts the PF&R as

follows:

     1. Movant’s Motion to Vacate, Set Aside, or Correct

         Sentence (ECF No. 90) is DENIED as moot; and

     2. This action is DISMISSED from the court’s docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”          28 U.S.C.

§ 2253(c)(2).    The standard is satisfied only upon a showing

that reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.


                                    2
  Case 1:18-cv-00979 Document 113 Filed 06/14/21 Page 3 of 3 PageID #: 98



     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record and any unrepresented

parties.

     IT IS SO ORDERED this 14th day of June, 2021.

                                  ENTER:


                                 David A. Faber
                                 Senior United States District Judge




                                    3
